The following is an examiner’s statement of reasons for allowance: 
 Applicant’s arguments, see Applicant’s Remarks, paragraph bridging pages 14-15, filed 02/10/2020, with respect to claims 1-3, 7, 8, 10-11 have been fully considered and are persuasive.  The rejection of claims 1-3, 7, 8, 10-11 has been withdrawn. 
Claims 1-8, 10-23 are allowed for the reasons as noted above and in the previous Office Action dated 11/08/2019

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H NGUYEN whose telephone number is (571)272-1694.  The examiner can normally be reached on 5:30-3:30 M-Th.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Signed:

/TUAN H NGUYEN/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
Conferees:
/Minh Nguyen/			
Primary Examiner			
CRU, AU 3991	
		
/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991